Exhibit 99.1 SMART SMS CORP FINANCIAL STATEMENTS DECEMBER 31, 2 SMART SMS CORP. INDEX TO FINANICAL STATEMENTS Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2008 and 2007 F-3 Consolidated Statements of Losses for the years ended December 31, 2008 and 2007 F-4 Consolidated Statement of Stockholders’ Equity for the two years ended December 31, 2008 F-5 ~F-8 Consolidated Statements of Cash Flows for the years ended December 31, 2008 and 2007 F-9 Notes to Consolidated Financial Statements F-10~F-37 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Smart SMS Corp (formerly American IDC Corp.) Greenwich, CT 06831 We have audited the accompanying consolidated balance sheets of Smart SMS Corp. (formerly American IDC Corp.) as of December 31, 2008 and 2007 and the related consolidated statements of losses, deficiency in stockholders' equity and cash flows for each of the two years in the period ended December 31, 2008. These financial statements are the responsibility of the company's management. Our responsibility is to express an opinion on these financial statements based upon our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Smart SMS Corp. as of December 31, 2008 and 2007, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in the Note 15 to the accompanying financial statements, the Company has incurred significant losses and also as of December 31, 2008 had a deficiency in stockholders’ equity. This raises substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to this matter are described in Note 15.
